Title: The American Commissioners to the Duke of Dorset, 16 May 1785
From: American Commissioners
To: Dorset, the Duke of


          
            My Lord Duke
            Passy near Paris May 16th 1785
          
          We received in due time the letter which your Grace did us the honour to write us on the 26th day of March last, and have delayed the acknowledgment of it in expectation of the arrival of the packets, by which we hoped for further Instructions from Congress.
          We have now the honor to inform your Grace that Congress on the 24th day of Feby last, appointed a Minister Plenipotentiary to reside at the court of His Britannic Majesty who proposes to proceed to London in the course of two or three weeks, which makes a more particular answer to your letter unnecessary
          With great respect / We have the honor to be / Your Grace’s Most obedient and / Most humble Servants
          
            John AdamsB. FranklinT. Jefferson
          
         